Case 2:19-cv-07046-MWF-FFM Document 27-1 Filed 10/21/19 Page 1 of 4 Page ID #:951



    1   DAVIDA BROOK (275370)
        dbrook@susmangodfrey.com
    2   LORA J. KRSULICH (315399)
        lkrsulich@susmangodfrey.com
    3   SUSMAN GODFREY L.L.P.
        1900 Avenue of the Stars, Suite 1400
    4   Los Angeles, CA 90067
        Telephone: (310) 789-3100
    5   Facsimile: (310) 789-3150
    6   VINEET BHATIA (Pro Hac Vice)
        vbhatia@susmangodfrey.com
    7   SUSMAN GODFREY L.L.P.
        1000 Louisiana, Suite 5100
    8   Houston, TX 77002
        Telephone: (713) 651-9366
    9   Facsimile: (713) 654-6666
   10   Attorneys for Plaintiff
   11   GREGORY BLATT

   12

   13                        UNITED STATES DISTRICT COURT
   14                      CENTRAL DISTRICT OF CALIFORNIA
   15

   16    GREGORY BLATT,                        Case No. 2:19-cv-07046-MWF-FFMx
   17                       Plaintiff,         DECLARATION OF VINEET
                                               BHATIA
   18            v.
                                               Judge:   Hon. Michael W. Fitzgerald
   19    ROSETTE PAMBAKIAN and                 Ctrm.:   5A
         SEAN RAD; and DOES 1 – 10,            Date:    November 4, 2019
   20    inclusive                             Time:    10:00 a.m.
   21                       Defendants.
   22

   23

   24

   25

   26

   27

   28



        6915119v1/016409
Case 2:19-cv-07046-MWF-FFM Document 27-1 Filed 10/21/19 Page 2 of 4 Page ID #:952



    1           I, Vineet Bhatia, hereby declare as follows:
    2           I am a member in good standing of the State Bar of Texas, a partner in the
    3   law firm of Susman Godfrey L.L.P., counsel of record for the plaintiff in the above-
    4   captioned action, and am admitted pro hac vice in the United States District Court
    5   for the Central District of California. I have personal knowledge of the facts set
    6   forth herein, and if called as a witness, I would testify competently hereto.
    7           1.         I make this declaration in support of Plaintiff’s Reply In Support Of
    8                      Motion to Compel Arbitration and Stay Litigation.
    9           2.         Rosette Pambakian filed a lawsuit against Gregory Blatt, Match Group,
   10                      Inc., and IAC/InterActiveCorp (collectively, the “Match Defendants”)
   11                      in Los Angeles Superior Court on August 5, 2019 (the “Pambakian
   12                      Lawsuit”). On August 13, 2019, the Match Defendants removed that
   13                      action to this Court.
   14           3.         On August 13, 2019, Blatt filed a lawsuit against Pambakian and Sean
   15                      Rad in this Court alleging defamation, defamation per se, and civil
   16                      conspiracy (the “Defamation Lawsuit”). On the same day, Blatt filed a
   17                      Demand for Arbitration against Pambakian for the same claims.
   18           4.         On August 22, 2019, counsel for the Match Defendants conferred with
   19                      Elizabeth Graham of Grant & Eisenhofer, counsel for Pambakian in the
   20                      Pambakian Lawsuit. On that day, I told Ms. Graham that Blatt intended
   21                      to move to compel arbitration against Pambakian in the Defamation
   22                      Lawsuit. Ms. Graham told me that she did not represent Pambakian in
   23                      the Defamation Lawsuit and therefore was not in a position to meet and
   24                      confer with me about the motion to compel.
   25           5.         On August 28, 2019, the Match Defendants moved to compel arbitration
   26                      in the Pambakian Lawsuit. At Pambakian’s request, the AAA entered a
   27                      60-day stay to allow this Court to resolve that motion.
   28
                                                        1
        6915119v1/016409
Case 2:19-cv-07046-MWF-FFM Document 27-1 Filed 10/21/19 Page 3 of 4 Page ID #:953



    1           6.         On September 22, 2019, I emailed Ms. Graham to inform her that Blatt
    2                      intended to file his motion to compel in the Defamation Lawsuit the
    3                      following week. Ms. Graham responded to my email on September 23,
    4                      2019 and again stated that she was unable to meet and confer regarding
    5                      the motion to compel. When I asked Ms. Graham if she knew who was
    6                      representing Ms. Pambakian in the Defamation Lawsuit, Ms. Graham
    7                      told me that she would need to confer with her client. I emailed Ms.
    8                      Graham again on September 24, 2019, and she again stated that she was
    9                      unable to meet and confer regarding the pending motion. Attached
   10                      hereto at Exhibit A is a true and correct copy of an email thread between
   11                      Ms. Graham and me, dated September 22, 23, and 24, 2019.
   12           7.         On September 26, 2019, I received an email from Michael Dore of
   13                      Gibson Dunn & Crutcher informing me that he and his law firm
   14                      represented Defendants in the Defamation Lawsuit. Attached hereto at
   15                      Exhibit B is a true and correct copy of an email thread between Mr.
   16                      Dore and me, dated September 26, 2019.
   17           8.         On September 30, 2019, counsel for Blatt and counsel for Defendants
   18                      met and conferred to discuss the pending motion to compel arbitration.
   19                      At this time, Defendants’ counsel informed me that Defendants intended
   20                      to file a motion to strike the complaint under California’s anti-SLAPP
   21                      law. I told Defendants’ counsel that Blatt intended to file an amended
   22                      complaint to reflect additional facts and documents that had since been
   23                      unsealed in the New York litigation, which may affect the anti-SLAPP
   24                      motion. I told Mr. Dore that I would get the amended complaint on file
   25                      promptly, so he could review it in connection with the anti-SLAPP
   26                      motion.
   27           9.         On October 3, 2019, Blatt filed the First Amended Complaint.
   28
                                                        2
        6915119v1/016409
Case 2:19-cv-07046-MWF-FFM Document 27-1 Filed 10/21/19 Page 4 of 4 Page ID #:954



    1           10.        On October 7, 2019, Blatt filed an Amended Demand for Arbitration.
    2                      On the same day, Blatt filed the pending motion to compel arbitration,
    3                      and Defendants filed their motion to strike in the Defamation Lawsuit.
    4           I declare under penalty of perjury that the foregoing is true and correct.
    5           Executed this 21st day of October, 2019, at Houston, Texas.
    6                                                 /s/ Vineet Bhatia
                                                      Vineet Bhatia
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                       3
        6915119v1/016409
